Citation Nr: 1007384	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  06-07 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for cervical dysplasia.

3.  Entitlement to a rating in excess of 30 percent for an 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
2002 to April 2005.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision by the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2009, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the Veteran submitted additional 
evidence with a waiver of RO initial consideration.

The issues of entitlement to service connection for cervical 
dysplasia and to a rating in excess of 30 percent for 
adjustment disorder are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on her part is required.


FINDING OF FACT

At the September 2009 hearing, and in writing submitted at 
the time, the Veteran requested to withdraw her appeal 
seeking service connection for a bilateral knee disability.


CONCLUSION OF LAW

Because the Veteran has withdrawn her appeal seeking service 
connection for a bilateral knee disability, the Board does 
not have jurisdiction to consider such matter.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw the appeal 
seeking service connection for a bilateral knee disability, 
there is no reason to belabor the impact of the Veterans 
Claims Assistance Act of 2000 in this matter.

At the September 2009 Travel Board hearing, the Veteran 
stated that she wished to withdraw her appeal seeking service 
connection for a bilateral knee disability.
Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

The Veteran withdrew her appeal seeking service connection 
for a bilateral knee disability at the September 2009 
hearing.  Accordingly, there is no allegation of error of 
fact or law in this matter before the Board.  Hence, the 
Board does not have jurisdiction to consider an appeal in the 
matter, and the appeal in this matter must be dismissed.


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking service connection for a bilateral knee disability is 
dismissed without prejudice.


REMAND

Service connection for cervical dysplasia has been denied 
essentially based on a finding that such a disability was not 
shown.  However, in her September 2009 Travel Board hearing 
testimony, the Veteran indicated that she has continuing 
gynecological problems/complications related to cervical 
dysplasia.  She specifically testified that she was scheduled 
for a VA gynecological (GYN) consultation on September 9, 
2009 (a week after the hearing).  The report of that 
consultation is not associated with the claims file.  [The 
record shows that electronic copies of the Veteran's 
treatment records were associated with the claims file on 
September 1, 2009 - the date of the hearing and a week prior 
to the examination date.]  As the Veteran indicated that she 
would be presenting her problems to the examiner on September 
9, 2009 VA examination, the report of such examination is 
pertinent (and perhaps critical) evidence in this matter that 
is constructively of record, but outstanding.  Accordingly, 
such evidence must be secured.  

Regarding her claim for an increased rating for adjustment 
disorder, the Veteran testified that such disability had 
increased in severity.  Specifically she related that she was 
crying more and that her medication required increase, as the 
current dosage was ineffective.  VA treatment records 
associated with the claims file show she receives ongoing 
treatment for her psychiatric disability, and note an 
increase in depression.  Accordingly another psychiatric 
evaluation to assess her service-connected psychiatric 
disability is necessary.  As the Veteran receives ongoing 
treatment, updated treatment records (which are 
constructively of record, and are likely to contain pertinent 
information) must be secured.

Notably, as the claim for increase is from the initial rating 
assigned with the award of service connection, staged ratings 
are for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
copies of the complete clinical records of 
all VA treatment the Veteran has received 
for cervical dysplasia and adjustment 
disorder from August 2009 to the present 
(to specifically include the report of the 
September 2009 scheduled gynecological 
consultation the Veteran identified in her 
testimony on September 1, 2009).
2.  If the records received pursuant to 
the request above (to include the report 
of the September 2009 -scheduled VA 
gynecological evaluation) suggest (but do 
not actually show) that the Veteran has a 
cervical disability related to her 
complaints in service, the RO should 
arrange for the Veteran to be examined by 
an appropriate physician to ascertain the 
presence, nature, and etiology of any 
cervical disability she may have.  Her 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and examination of the Veteran, the 
examiner should provide an opinion that 
responds to the following: 

(a)  Does the Veteran have a cervical 
disability?  If so, what is the nature 
(medical diagnosis) of such disability?

(b) For any cervical disability diagnosed, 
is it at least as likely as not (50 % or 
better probability) that such is related 
to the Veteran's gynecological complaints 
in service?

The examiner must explain the rationale 
for all opinions.

3.  The RO should also arrange for a 
psychiatric evaluation of the Veteran to 
determine the current severity of her 
adjustment disorder.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should describe the nature and 
severity of all symptoms of the Veteran's 
adjustment disorder, and comment on their 
impact on her social and occupational 
functioning.  The examiner should be 
provided a copy of the criteria for rating 
psychiatric disability, and the findings 
reported should include the presence/or 
absence, and extent, of each of the 
symptoms listed in the schedular criteria 
for ratings above 30 percent (or other 
symptoms of like gravity).  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


